Title: To James Madison from George Joy, 23 February 1815
From: Joy, George
To: Madison, James


                    
                        Dear sir,
                        London 23 febry 1815
                    
                    The delay of Mr: Welles by contrary winds enables me to add to my Letter of the 19th four other numbers of my Conciliator Vizt: Ns 5, 6, 7 and 9. If farther delay should occur I shall forward the remainder which are copying for that purpose. Always very respectfully Dr sir Your most obedt servt:
                    
                        
                            Geo: Joy
                        
                    
                